Case: 16-10247   Date Filed: 10/05/2016   Page: 1 of 5


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-10247
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 2:15-cr-00095-SPC-MRM-1



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,


versus

ALLAN GARCIA-ENRIQUEZ,
a.k.a. Marco Henriques,
                                             Defendant - Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (October 5, 2016)

Before MARTIN, JORDAN and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 16-10247     Date Filed: 10/05/2016   Page: 2 of 5


      Allan Garcia-Enriquez appeals his 24-month sentence, which was imposed

at the low-end of the advisory guideline range after he pled guilty to reentering the

United States illegally after having been deported as an aggravated felon, in

violation of 8 U.S.C. §§ 1326(a) and (b)(2). Mr. Garcia-Enriquez argues that his

sentence is substantively unreasonable.      Specifically, he contends that certain

features of his personal history justified a downward variance: (1) he was only

removed from the United States one time, and that was in 2008; (2) his reason for

illegally reentering the United States was to support his family in Honduras; (3) he

had substantial ties to the United States; and (4) he had unresolved mental health

issues. With respect to the district court’s weighing of the 18 U.S.C. § 3553(a)

factors, Mr. Garcia-Enriquez argues that a sentence well-below 24 months’

imprisonment would reflect the seriousness of his offense, provide individual and

general deterrence, and assist him in helping himself.

      We review the reasonableness of sentences under a deferential abuse of

discretion standard. See Gall v. United States, 552 U.S. 38, 41 (2007). Because

Mr. Garcia-Enriquez does not argue that his sentence was procedurally

unreasonable, we must determine whether the sentence was substantively

reasonable in light of the totality of the circumstances. See id. at 51. Mr. Garcia-

Enriquez, as the party challenging the sentence, bears the burden of showing that it




                                         2
               Case: 16-10247     Date Filed: 10/05/2016    Page: 3 of 5


is unreasonable in light of the record and the § 3553(a) factors. See United States

v. Tome, 611 F.3d 1371, 1378 (11th Cir. 2010).

      A district court “shall impose a sentence sufficient, but not greater than

necessary, to comply with the purposes” listed in § 3553(a), including the need “to

reflect the seriousness of the offense, to promote respect for the law, . . . to provide

just punishment for the offense, to afford adequate deterrence to criminal conduct,

to protect the public from further crimes of the defendant, [and] to provide the

defendant with needed . . . medical care, or other correctional treatment in the most

effective manner.” 18 U.S.C. § 3553(a)(2)(A)-(D). Additional factors include the

nature and circumstances of the offense, the history and characteristics of the

defendant, the applicable guideline range, the pertinent policy statements of the

Sentencing Commission, and the need to avoid unwarranted sentence disparities.

See § 3553(a)(1), (3)-(6).

      In the context of sentencing, the weight given to any specific factor is

committed to the sound discretion of the district court, and a district court does not

commit reversible error simply because it attaches significant weight to a single §

3553(a) factor. See United States v. Williams, 526 F.3d 1312, 1322 (11th Cir.

2008).    A district court abuses its discretion and imposes a substantively

unreasonable sentence only when it “(1) fails to afford consideration to relevant

factors that were due significant weight, (2) gives significant weight to an improper


                                           3
              Case: 16-10247     Date Filed: 10/05/2016   Page: 4 of 5


or irrelevant factor, or (3) commits a clear error of judgment in considering the

proper factors.” United States v. Rosales-Bruno, 789 F.3d 1249, 1256 (11th Cir.

2015) (quoting United States v. Irey, 612 F.3d 1160, 1189 (11th Cir. 2010) (en

banc)). Although the district court must adequately and properly consider the

factors, nothing requires it to state on the record that it has explicitly considered

each of the § 3553(a) factors or to discuss each of the § 3553(a) factors. See

United States v. West, 898 F.2d 1493, 1503 (11th Cir. 1990).

      Mr. Garcia-Enriquez has not demonstrated that the 24-month sentence is

substantively unreasonable.    When it considered the appropriate sentence, the

district court took into account the same circumstances and characteristics that Mr.

Garcia-Enriquez raises on appeal. Indeed, as the sentencing transcript shows, the

district court considered the presentence investigation report, Mr. Garcia-

Enriquez’s statement, his mother’s statement, his pastor’s letter, and defense

counsel’s arguments in favor of a downward variance. These materials described

Mr. Garcia-Enriquez’s troubled past, his ties to the United States, and his reasons

for illegally reentering the country—the exact matters Mr. Garcia-Enriquez raises

in this appeal. The district court also considered Mr. Garcia-Enriquez’s prior

criminal history and his mental health issues. After weighing these considerations,

the district court noted Mr. Garcia-Enriquez’s most recent criminal charges and

explained that Mr. Garcia-Enriquez’s stated reasons did not warrant a downward


                                         4
               Case: 16-10247    Date Filed: 10/05/2016   Page: 5 of 5


variance from the advisory guideline range. To the extent Mr. Garcia-Enriquez

argues that the district court failed to give due weight to the factors he asserted in

support of a lower sentence, that decision was within the district court’s discretion.

See United States v. Amedeo, 487 F.3d 823, 832 (11th Cir. 2007).

      In addition, although we do not presume that a sentence falling within the

advisory guideline range is reasonable, we ordinarily expect such a sentence to be

reasonable. See United States v. Hunt, 526 F.3d 739, 746 (11th Cir. 2008). Here,

the district court’s sentence of 24 months represented the lowest end of the

applicable guideline range of 24 to 30 months. A sentence imposed well-below the

statutory maximum penalty is another indicator of a reasonable sentence. See

United States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008) (holding that the

sentence was reasonable in part because it was well below the statutory maximum).

Mr. Garcia-Enriquez’s 24-month sentence was well-below the statutory maximum

of 20 years.    Accordingly, Mr. Garcia-Enriquez has not shown an abuse of

discretion.

      Giving appropriate deference to the district court’s consideration of the

§ 3553(a) factors, Mr. Garcia-Enriquez sentence of 24 months’ imprisonment is

not substantively unreasonable. Therefore, we affirm.

      AFFIRMED.




                                          5